Citation Nr: 1105353	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an effective date prior to October 11, 2006 
for service connection for tinnitus, to include whether there was 
clear and unmistakable error (CUE) in a March 2005 rating 
decision.

2.  Entitlement to an effective date prior to October 11, 2006 
for service connection for right ear hearing loss disability, to 
include whether there was CUE in a March 2005 rating decision.

3.  Whether there was clear and unmistakable error in a March 
2005 rating decision which denied entitlement to service 
connection for bilateral Achilles tendonitis. 

4.  Whether there was clear and unmistakable error in a March 
2005 rating decision which denied entitlement to service 
connection for sleep apnea.
 
5.  Whether there was clear and unmistakable error in a March 
2005 rating decision which denied entitlement to service 
connection for gallstones (claimed as gall bladder 
condition/reflux esophagitis).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to May 
1981.  He also had service, to include periods of active duty for 
training, in the National Guard from 1982 to 2004.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran testified before a Decision Review 
Officer in Indianapolis, Indiana.  A transcript of that hearing 
is of record.

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

At the May 2010 Board hearing, the Veteran submitted additional 
evidence with a written waiver of RO consideration.  As the 
issues on appeal regard whether there was CUE in a prior rating 
decision, the additional evidence, to include nexus opinions by a 
doctor, is not probative to the issues on appeal.  The Board 
notes however, that the evidence might possibly be 
considered as a claim to reopen the Veteran's claims for 
entitlement to service connection; therefore, the Board 
refers the matters to the RO for clarification/appropriate 
action.  

In March 2009, the Veteran completed a timely substantive appeal 
as to all eight issues discussed in the January 2009 Statement of 
the Case (SOC).  However, in a subsequent October 2009 statement, 
which was made on a VA Form 9, the Veteran indicated that he had 
read a September 2009 Supplemental Statement of the Case (SSOC) 
and wished to appeal only the issues of entitlement to an earlier 
effective date for tinnitus, entitlement to an earlier effective 
date for right ear hearing loss, whether there was CUE in a 
rating decision which denied entitlement to service connection 
for Achilles tendonitis, and whether there was CUE in a rating 
decision which denied service connection for sleep apnea.  
Thereafter, at the May 2010 Board hearing, the Veteran testified 
as to those four issues; he also testified with regard to the 
issue of whether there was CUE in the March 2005 decision which 
denied his claim for entitlement to service connection for 
gallstones.  Although, the Veteran indicated in October 2009 that 
he wished to continue appellate consideration of only the first 
four issues noted above, his testimony at the Board hearing 
conflicts with such a statement with regard to the issue of CUE 
in the denial of service connection for gallstones.  Resolving 
doubt in favor of the Veteran, the Board finds that the Veteran 
did not intend to withdraw the issue of whether there was CUE in 
the March 2005 decision which denied entitlement to service 
connection for gallstones.  No testimony, or other indication of 
a wish to not withdraw the appeal, was provided on the remaining 
three issues in SOC and SSOC (colon polypectomy, pneumonia, and 
vertigo) and the Board finds that the Veteran did intend to 
withdraw appellate consideration of those issues.




FINDINGS OF FACT

1.  The RO, in a March 2005 rating decision, denied the Veteran's 
claim of entitlement to service connection for tinnitus.

2.  The RO, in a January 2008 rating decision, granted the 
Veteran's claim of entitlement to service connection for 
tinnitus, effective October 11, 2006.

3.  The RO, in a March 2005 rating decision, denied the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss disability.

4.  The RO, in a January 2008 rating decision, granted the 
Veteran's claim of entitlement to service connection for right 
ear hearing loss disability, effective October 11, 2006.

5.  The competent credible evidence of record is against a 
finding that the Veteran is entitled to an effective date earlier 
than October 11, 2006 for a grant of service connection for 
tinnitus and right ear hearing loss disability.

6.  A March 2005 rating decision denied the Veteran's claims of 
entitlement to service connection for bilateral Achilles 
tendonitis, sleep apnea, and gallstones. 

7.  The March 2005 rating decision was reasonably supported by 
evidence then of record, and the record does not demonstrate that 
the RO incorrectly applied the statutory or regulatory provisions 
extant at that time, or that the correct facts, as known at that 
time, were not considered.


CONCLUSIONS OF LAW

1.  A March 2005 rating decision which denied service connection 
for tinnitus did not contain CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2010).

2.  The criteria for an effective date earlier than October 11, 
2006 for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 501, 5101, 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.157, 
3.400 (2010).

3.  A March 2005 rating decision which denied service connection 
for right ear hearing loss disability did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).

4.  The criteria for an effective date earlier than October 11, 
2006 for the award of service connection for right ear hearing 
loss disability have not been met.  38 U.S.C.A. §§ 501, 5101, 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 
3.114, 3.151, 3.155, 3.157, 3.400 (2010).

5.  A March 2005 rating decision which denied service connection 
for bilateral Achilles tendonitis did not contain CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).

6.  A March 2005 rating decision which denied service connection 
for sleep apnea did not contain CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2010).

7.  A March 2005 rating decision which denied service connection 
for gallstones did not contain CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which the 
VCAA does not apply.  The VCAA does not to apply to claims that, 
as in this case, turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has specifically held that 
the VCAA has no application to allegations of CUE as a matter of 
law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
Therefore, the Board finds that no further action is necessary 
under the VCAA on the CUE issue. 

The Board also notes that no VCAA notice is necessary in this 
case because the outcome of the earlier effective date claim 
depends exclusively on documents which are already contained in 
the Veteran's VA claims folder.  The Court has held that a 
Veteran claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.

Legal Criteria

CUE

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Allegations of CUE must be raised with sufficient particularity.  
See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE 
in a prior, final decision, all three of the following criteria 
must be met:  (1) either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions then in extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the error 
must be of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., 
Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made. 
Damrel, 6 Vet. App. at 245. Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Earlier effective date

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency, and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400, 3.400(b)(2) (2010).  If a claim is reviewed at the request 
of the claimant more than one year after the effective date of a 
liberalizing law, benefits may be authorized for a period of one 
year prior to the date of receipt of such request.  38 C.F.R. § 
3.114 (a)(2).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 
38 C.F.R. § 3.1(p) (2010).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2010).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claims must identify 
the benefit sought.  38 C.F.R. § 3.155 (2010).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or treatment 
of a disability for which service-connection has previously been 
established or that the claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2010).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in active service or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (as in effect at 
the time of the March 2005 rating decision).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (as in effect at the time of the 
March 2005 rating decision).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, each piece of evidence of record.  Indeed, 
the U.S. Court of Appeals for the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Tinnitus

The Veteran contends that there was CUE in a March 2005, rating 
decision which denied entitlement to service connection for 
tinnitus.  The Veteran did not appeal that decision and it became 
final.  In October 2006, the Veteran filed a claim averring CUE 
in the March 2005 decision.  In November 2007, the Veteran 
underwent a VA examination, and in January 2008, the RO granted 
entitlement to service connection for tinnitus, with an effective 
date of October 11, 2006, the date the Veteran filed his claim 
alleging CUE.

As noted above, the first criterion to establish CUE is that 
either the correct facts, as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions then in extant at the time were incorrectly applied.  
At the May 2010 Board hearing, the Veteran averred VA should have 
"administered a hearing test" or "looked at" his service 
treatment records (STRs) when he initially filed his claim for 
entitlement to service connection in 2004. (See May 2010 Board 
hearing transcript, page 6.)  

With regard to administering an examination, allegations that VA 
failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  This is because VA's failure to assist results in 
a possible incomplete, rather, than an incorrect record.  Since 
an analysis of whether CUE has been committed may only proceed on 
the record, evidence that was not part of the record at the time 
of the prior decision may not form the basis for finding CUE.  
Id. at 383.  

With regard to a review of the Veteran's medical records, the 
Veteran has not referred to any specific STR which notes a 
diagnosis of tinnitus, symptoms of tinnitus, or a causal 
relationship between tinnitus and service, and the Board finds 
none in the claims file.  With regard to private medical records, 
the Veteran has not referred to any specific private medical 
record in the claims file at the time of the March 2005 denial, 
which notes a diagnosis of tinnitus, symptoms of tinnitus, or a 
causal relationship between tinnitus and service.  In his claim 
form, filed in August 2004, the Veteran did not list a date for 
when his disability began, dates of treatment, or any medical 
facilities which provided treatment.  In his statement in 
September 2004, the Veteran failed to provide any dates or 
locations of treatment.  Importantly, a review of the Veteran's 
STRs does not indicate any complaints of, or treatment for, 
tinnitus.  Reports of medical history and reports of medical 
examination dated in April 1983, December 1987, January 1992, 
August 1994, and November 1999 are all negative for tinnitus.  In 
the above noted reports of medical history, the Veteran denied 
any ear trouble.  A report of medical examination in November 
2003 also reflects normal ears upon clinical evaluation.  In 
annual medical certificates dated in April 2000 and April 2003, 
the Veteran reported that he did not have any current medical 
problems.  

The Veteran's subsequent diagnosis of tinnitus in November 2007, 
and accompanying clinical etiology opinion, were, by their vary 
nature of being completed in November 2007, not in the record in 
March 2005.  Thus, the record does not indicate that the correct 
facts, as they were known at the time of the March 2005 denial, 
were not before the adjudicator, that there was an undebatable 
error, or that there was an undebatable error which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  

The Board concludes that there has been no demonstration that the 
March 2005 rating decision contained the kind of error of fact or 
law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  In view of 
the foregoing, the Board finds that the March 2005 rating 
decision was reasonably supported by the evidence then of record 
and the applicable law.  Hence, there is no basis upon which to 
find clear and unmistakable error in this decision.  The Board 
finds that the March 2005 rating decision is valid and remains 
final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran has indicated that, but for CUE, he would have been 
afforded an earlier effective date for the award of service 
connection for tinnitus.  As the Board has determined that there 
was not CUE in the March 2005 rating decision, it is a valid 
final prior decision.  38 U.S.C. § 7105.  

In addition, the record does not reflect that any communication 
was received from the Veteran or his representative subsequent to 
the March 2005 rating decision, and prior to October 11, 2006; 
thus, the Veteran is not entitled to an effective date earlier 
than October 11, 2006.  

Right Ear hearing loss disability

The Veteran contends that there is CUE with respect to a March 
2005 rating decision, in which the RO denied entitlement to 
service connection for right ear hearing loss disability (then 
claimed as bilateral).  The Veteran did not appeal that decision 
and it became final.  In October 2006, the Veteran filed a claim 
averring CUE in the March 2005 decision.  In November 2007, the 
Veteran underwent a VA examination, and in January 2008, the RO 
granted entitlement to service connection for right ear hearing 
loss disability, with an effective date of October 11, 2006, the 
date the Veteran filed his claim alleging CUE.

At the May 2010 Board hearing, the Veteran avers VA should have 
"administered a hearing test" or "looked at" his STRs. (See 
May 2010 Board hearing transcript, page 6.)  

As noted above, allegations that the VA failed in its duty to 
assist are, as a matter of law, insufficient to plead CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

In his claim form, filed in August 2004, the Veteran did not list 
a date for when his disability began, dates of treatment, or any 
medical facilities which provided treatment.  In his statement in 
September 2004, the Veteran failed to provide any dates or 
locations of treatment.  

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  Reports of medical examination in April 1983 and 
December 1987 reflect that the Veteran had normal hearing in his 
right ear.  Reports of medical examination in January 1992, 
August 1994, November 1999, and November 2003 reflect hearing 
loss in the right ear.  However, this hearing loss did not rise 
to the level of a hearing loss disability for VA purposes.  In 
addition, a chronological statement of retirement points reflects 
that the Veteran was in the National Guard between 1992 and 2003 
with limited active duty for training.  The evidence of record at 
the time of the March 2005 rating decision did not include any 
clinical opinion which related the Veteran's hearing loss to 
active service, ACDUTRA, or INACDURA.  Importantly, the record 
did not contain a diagnosis of a hearing loss disability for VA 
purposes.  The earliest clinical evidence, now of record, of a 
hearing loss disability for VA purposes is the November 2007 VA 
examination.  The November 2007 VA diagnosis and accompanying 
clinical etiology opinion, were, by their vary nature of being 
completed in November 2007, not in the record in March 2005.  
Thus, the record does not indicate that the correct facts, as 
they were known at the time of the March 2005 denial, were not 
before the adjudicator, that there was an undebatable error, or 
that there was an undebatable error which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  

The Board concludes that there has been no demonstration that the 
March 2005 rating decision contained the kind of error of fact or 
law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  In view of 
the foregoing, the Board finds that the March 2005 rating 
decision was reasonably supported by the evidence then of record 
and the applicable law.  Hence, there is no basis upon which to 
find clear and unmistakable error in this decision.  The Board 
finds that the March 2005 rating decision is valid and remains 
final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran has indicated that, but for CUE, he would have been 
afforded an earlier effective date for the award of service 
connection for right ear hearing loss disability.  As the Board 
has determined that there was not CUE in the March 2005 rating 
decision, it is a valid final prior decision.  38 U.S.C. § 7105.  

In addition, the record does not reflect that any communication 
was received from the Veteran or his representative subsequent to 
the March 2005 rating decision, and prior to October 11, 2006; 
thus, the Veteran is not entitled to an effective date earlier 
than October 11, 2006.  

Bilateral Achilles tendonitis 

The Veteran contends that there is CUE with respect to a March 
2005 rating decision, in which the RO denied entitlement to 
service connection for bilateral Achilles tendonitis.  The 
Veteran did not appeal that decision and it became final.  In 
October 2006, the Veteran filed a claim averring CUE in the March 
2005 decision.  The Veteran's claim is based on two theories: 
that VA failed to consider the nexus statement of Dr. M.S., and 
that VA failed to consider that the Veteran ran in preparation 
for his physical fitness tests.  

At the May 2010 Board hearing, the Veteran testified that his 
family doctor, Dr. M.S., had written a statement and "it was in 
the records that the VA and the --they obtained and it showed 
that I had Achilles tendonitis in preparation for that and that 
was in my medical records."  The Veteran further testified that 
he was not sure whether VA had considered that doctor's statement 
or the statement regarding preparation for physical fitness 
tests.  He testified "[t]he document was there.  It was in my 
medical records that they could've obtained from Dr. S.  But I'm 
not sure whether they considered the running time prior to drill 
or drill or -- ." (See May 2010 Board hearing transcript, pages 
8 and 9.)  

With regard to the statement by Dr. M S., the Veteran's 
allegation that the statement was in his medical records at the 
time of the last final is not credible as the statement is dated 
in May 2010, five years after the March 2005 rating decision.  
There is no other statement by Dr. M.S. with regard to the 
Veteran's Achilles tendonitis and/or ankles which indicates that 
the Veteran's disabilities could be causally related to active 
service.  In addition, the May 2010 statement does not reference, 
or give any indication, of any earlier statement having been 
written or provided to VA.

The Veteran's STRs are negative for any complaints of, or 
treatment for, Achilles tendonitis or an ankle problem.  In 
reports of medical history dated in April 1983, December 1987, 
January 1992, August 1994, and November 1999, the Veteran denied 
ever having had cramps in the legs, arthritis, rheumatism, 
bursitis, bone joint or other deformity, lameness, or foot 
trouble.  In the above dated accompanying reports of medical 
examination, the Veteran's lower extremities were noted to be 
normal upon clinical evaluation.  A report of medical examination 
in November 2003 also reflects normal lower extremities upon 
clinical examination.  In annual medical certificates dated in 
April 2000 and April 2003, the Veteran reported that he did not 
have any current medical problems.  

In April 2008, the Veteran's accredited representative submitted 
private medical records for the Veteran from Dr. M.S.  The 
Veteran's private medical records reflect a March 1988 notation 
of "? heel bruise. - ? jogging on cement . . . extem - tender 
@achilles insertion [left] heel."

A July 1991 notation reflects that the Veteran jumped off a truck 
and twisted his ankle and had pain in the back of his foot.  The 
assessment was Achilles tendonitis/bursitis.  A December 1991 
notation reflects complaints of painful Achilles.  A 1991 note 
reflects acute Achilles tendonitis flaring up again both ankles.  
An October 1992 notation reflects complaints of recurrent painful 
left ankle, under "stress [unreadable] reserves [unreadable] 
[rule out] Gilbert's disease [unreadable]."  The records do not 
provide an opinion that the Veteran's acute Achilles tendonitis 
was causally related to active service.  Although the word 
"reserves" is noted, such a brief notation may reasonably be 
considered not a competent medical opinion as to etiology.

Moreover, and significantly, the record does not reflect that the 
records from Dr. M.S. from 1988 to 1992 were associated with the 
claims file in 2005.  In his claim form, filed in August 2004, 
the Veteran did not list a date for when his disability began, 
dates of treatment, or any medical facilities which provided 
treatment.  Although the Veteran had stated, in August 2004, that 
Dr. M.S. had been his doctor for approximately 19 years and had 
treated him since 1984, he failed to specify for what conditions 
he was treated.  The Board notes that the Veteran had filed 
claims for numerous different disabilities.  In a September 2004 
Authorization Form 21-4142, the Veteran noted that Dr. M.S. had 
treated him for Achilles tendonitis, but failed to specify any 
dates of treatment.  In September 2004, VA sent Dr. M.S. a 
request for records of Achilles tendonitis from January 2003.  
The records supplied by Dr. M.S. did not contain any reference to 
Achilles tendonitis.  When the Veteran filed his claim in 2004, 
he did not aver that he had been treated by Dr. M.S. in 1988, 
1991, or 1992; thus, VA did not seek to obtain such records and 
they were not in the claims file in March 2005.  In addition, as 
noted above, allegations that VA failed in its duty to assist 
are, as a matter of law, insufficient to plead CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  

The Veteran also avers that the RO failed to consider that his 
running in preparation for physical fitness tests caused his 
Achilles tendonitis.  The record contains a statement by the 
Veteran, received by VA in September 2004, in which the Veteran 
avers that "while running the Army Physical Fitness Test and in 
preparation for it, I had several occasions of acute achilles 
tendentious.  And now when I use ladders, stoop for a period of 
time, or go up several flights of stairs I have pain in both 
ankles for 2-3 days following."  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 
307 (1992). See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Thus, the Board presumes that the RO considered the Veteran's 
statement, which was contained in the claims file, when the RO 
denied his claim in March 2005.

As noted above, an error must be undebatable and the error must 
be of the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 
Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  There is no 
evidence of such an error.  The Veteran's broad assertion that 
the RO failed to consider evidence, by itself, is insufficient to 
properly plead CUE.  38 C.F.R. § 3.303(a) does not require that a 
rating decision discuss each piece of evidence, only that it 
consider all of the evidence.  Gonzales v. West, 218 F.3d. 1378, 
1381 (Fed. Cir. 2000).  The Veteran has failed to present 
persuasive argument that the RO did not even consider the 
evidence and that the result would be manifestly different, but 
for that error.  The Board notes that service connection is 
warranted for an injury which occurs while on INACDUTRA, or for 
disease or injury which is incurred or aggravated during ACDUTRA 
or active duty.  38 C.F.R. § 3.6.  Even if the RO had failed to 
consider the Veteran's statement regarding running, such 
consideration of the statement that he ran, while not in service, 
in preparation for his physical fitness test would not provide a 
basis for service connection.  Consideration of the Veteran's 
statement that his running of the army physical fitness test 
caused his acute tendonitis, which is contrary to the Veteran's 
reports of medical history when he specifically denied 
complaints, would not have manifestly changed the outcome of the 
Veteran's claim.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 
(2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. 
App. at 313-14.
 
The record is against a finding that the RO made a clear and 
unmistakable error in fact or law.  Subsequent to the March 2005 
RO decision, the Veteran testified at the May 2010 Board hearing 
that had he "not had to run that annual physical fitness test, I 
wouldn't have been out running in preparation for that."  (See 
May 2010 Board hearing transcript, page 7.)  He further testified 
that his preparation for the annual test was not while on duty 
and that he did not have an injury of either ankle during actual 
drill time or active duty time.  (See May 2010 Board hearing 
transcript, page 8.)  The Veteran also acknowledged, at the 
August 2009 DRO hearing, that he did not have any documented 
injuries to either ankle during any of his weekend drills or two 
week summer camps.  (See August 2009 DRO hearing transcript, 
pages 7 - 8.)  Thus, the record in March 2005 appears to have 
been correct.  

Moreover, the RO correctly applied the law with regard to 
38 C.F.R. § 3.6 and the need for a current disability. See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application).  As there was no competent credible evidence of a 
disability or competent credible evidence of symptoms of a 
disability, and no medical opinion or competent credible lay 
opinion relating any disability to service, there was no basis 
for a grant of entitlement to service connection.  The May 2010 
statement by Dr. M.S. cannot form a basis for a finding of CUE, 
as it was not in the record at the time of the March 2005 denial. 

Sleep apnea

The Veteran contends that there was CUE in a March 2005 rating 
decision in which the RO denied entitlement to service connection 
for sleep apnea.  The Veteran did not appeal that decision and it 
became final.  In October 2006, the Veteran filed a claim 
averring CUE in the March 2005 decision in that the RO did not 
properly consider how he was required to sleep during his 
training time.

The Veteran's claim was denied in March 2005 because his STRs did 
not show a complaint, diagnosis, or treatment for sleep apnea 
until 2003, when he was in the National Guard, and there was no 
competent medical evidence which causally related the Veteran's 
sleep apnea to military service.  A review of the claims file 
reflects that the evidence of record in March 2005 did not 
contain any competent medical evidence that the Veteran's sleep 
apnea was related to active service.  In addition, the Veteran 
has acknowledged that he was not on active duty or ACDUTRA when 
he was diagnosed with sleep apnea (See August 2007 DRO hearing 
transcript, page 7.)  The record now contains a May 2010 
statement by Dr. M.S. that the Veteran's "sleeping arrangements 
for several years while away with the National Guard contributed 
to the onset or conditions of his sleep apnea."  For purposes of 
this appeal, the important factor is that the statement was not 
in the record at the time of the March 2005 denial. 

The Veteran's broad assertion that the RO failed to consider his 
sleeping arrangements, by itself, is insufficient to properly 
plead CUE.  The evidence in the record at the time of the March 
2005 denial did not include the Veteran's allegations with regard 
to sleeping on a cot or in a sleeping bag on his side, and did 
not include Dr. M.S.'s statement.  The Veteran has failed to 
present persuasive argument that the March 2005 rating decision 
failed to consider evidence of record, and that such error would 
have manifestly changed the outcome.  The record is against a 
finding that the RO made a clear and unmistakable error in fact 
or law.  In March 2005, there was no competent clinical opinion 
of record relating the Veteran's sleep apnea to active service or 
ACDUTRA; thus, there was no basis for a grant of entitlement to 
service connection.

Gallstones

The Veteran contends that there is CUE with respect to a March 
2005 rating decision, in which the RO denied entitlement to 
service connection for gallstones.  The Veteran did not appeal 
that decision and it became final.  In October 2006, the Veteran 
filed a claim averring CUE in that the RO did not properly 
consider studies regarding sleep apnea and gallstones and 
different sleep positions.  At the May 2010 Board hearing, the 
Veteran further testified that he could not tell when the studies 
were done and whether it was prior to his case.  

The record in March 2005 included the Veteran's STRs, private 
medical records, and a line of duty determination.  February 1998 
records reflect that the Veteran had reflux esophagitis.  An 
April 1998 statement of medical examination and duty status (DA 
From 2173) reflects that the Veteran developed pain due to 
gallstones.  The "nature and extent" block for "disease" was 
marked, rather than the block for "injury".  The disease was 
noted to be "gallstones".  It was further noted that his 
training began at 7:00 a.m. on April 4, 1998 and ended at 4:00 pm 
on April 5, 1998; thus indicating that it was a weekend drill.  
Additionally, it was noted that the Veteran was on INACDUTRA. 
(See block 22, Form DA Form 2173). 

Private medical records dated in April 1998 reflect that the 
Veteran had gallstone and probable sludge present within the 
gallbladder.  Another April 1998 record reflects that the Veteran 
reported he became ill on April 4, 1998 with "my reflux 
esophagitis", that he had had a gallbladder ultrasound which was 
normal 1 1/2 years earlier, and that he was medication.  Another 
record reflects that he had symptomatic cholelithiasis.  It was 
noted that he had been having upper abdominal pain for about one 
month and was on medication but the pain had become progressively 
worse.  The admitting diagnosis was symptomatic cholelithiasis.  
An April 9, 1998 private medical record reflects a postoperative 
diagnosis of acute gangrenous cholecystitis.  At the time of the 
March 2005 denial, there was no evidence that causally related 
the Veteran's gallbladder disability/gallstones to active 
service, ACDUTRA, or to an injury while on INACDUTRA.  To the 
contrary, the evidence reflects that the Veteran had a disease 
prior to his April 1998 INACDUTRA.  A May 1998 line of duty 
investigation found that the Veteran's gallbladder 
attack/gallstones were not in the line of duty because they 
existed prior to service.  Moreover, disagreement as to how the 
evidence of record in March 2005 was weighed may not constitute a 
claim of CUE.

The Veteran's claim that VA committed CUE in that it did not 
properly consider possible studies regarding sleep apnea and 
gallstones and different sleep positions is not sufficient.  The 
Veteran has failed to present persuasive argument that the RO 
failed to consider evidence of record.  The studies referenced by 
the Veteran in his testimony, and submitted to VA, were not in 
the claims file at the time of the last final denial, are not 
medical records, and at least one was not prepared until 2007.  
Importantly, they are not medical records specific to the 
Veteran, and thus, cannot be considered to be VA medical records 
of the Veteran in constructive possession of the RO.  

The record does not indicate that the correct facts, as they were 
known at the time of the March 2005 denial, were not before the 
adjudicator, that the correct law was not applied, that there was 
an undebatable error, or that there was an undebatable error 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made.  

The record is against a finding that the RO made a clear and 
unmistakable error in fact or law.  In March 2005, there was no 
competent clinical opinion of record relating the Veteran's 
gallstones to active service or ACDUTRA; thus, there was no basis 
for a grant of entitlement to service connection.



Conclusion

The Veteran's assertions that there was CUE in the March 2005 
rating decision because VA did not consider evidence is without 
merit.  His assertions that he actually drilled and went to 
annual trainings more than what a traditional soldier did, that 
VA should have obtained doctor's opinions, and that various 
articles support his contentions regarding etiology of his 
disabilities, do not indicate CUE.  Statements and reports 
prepared after March 2005 cannot, by their very nature, have been 
available to the RO at the time of the March 2005 rating 
decision.  As noted above, the evidence at record at the time of 
the rating decision is the determining factor in a CUE claim.  

The Board concludes that there has been no demonstration that the 
March 2005 rating decision contained the kind of error of fact or 
law which would compel a conclusion that the result would have 
been manifestly different but for the alleged error.  In view of 
the foregoing, the Board finds that the March 2005 rating 
decision was reasonably supported by the evidence then of record, 
and the applicable law extant at that time.  Hence, there is no 
basis upon which to find clear and unmistakable error in this 
decision.  The Board finds that the March 2005 rating decision is 
valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  






	(CONTINUED ON NEXT PAGE)




ORDER

1.  As there was no CUE in the March 16, 2005 rating decision, 
entitlement to an effective date earlier than October 11, 2006 
for service connection for tinnitus is denied.

2.  As there was no CUE in the March 16, 2005 rating decision, 
entitlement to an effective date earlier than October 11, 2006 
for service connection for right ear hearing loss disability is 
denied.

3.  The appeal to establish CUE in a March 2005 rating decision 
which denied entitlement to service connection for bilateral 
Achilles tendonitis is denied.

4.  The appeal to establish CUE in a March 2005 rating decision 
which denied entitlement to service connection for sleep apnea is 
denied.

5.  The appeal to establish CUE in a March 2005 rating decision 
which denied entitlement to service connection for gallstones is 
denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


